Citation Nr: 0636104	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1996 to 
November 1999.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In June 2005, the Board remanded the veteran's appeal 
for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured his back during service 
due to parachute jumps and heavy lifting; that he injured his 
right knee also as a result of parachute jumps; and that he 
incurred additional hearing loss in his already-impaired left 
ear as part of an artillery crew, as a result of being 
required not to use hearing protection so that he could hear 
orders correctly prior to firing of artillery.

The Board notes at the outset that the appeal was remanded in 
June 2005 to, among other things, obtain and associate with 
the record missing service medical records, service personnel 
records, and reserve component records.  However, while the 
RO in August 2005 and April 2006 made unsuccessful attempts 
to obtain these records from the National Personnel Records 
Center (NPRC), a memorandum of unavailability was not 
obtained and no attempt was made to request these records 
directly from the Texas Adjutant General's Office.  

Therefore, because records of a Federal department or agency 
must be sought until it is reasonably certain that such 
records do not exist or that further efforts to obtain these 
records would be futile, VA had a duty to remand the appeal 
to request these records from both of the above locations 
and, if not available, to obtain memorandum of 
unavailability.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2006); Also see Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance).  At this time, VA should also verify the dates 
the veteran served with a reserve component.  Id.

Likewise, a remand is required because while the appeal was 
in remand status the veteran provided an authorization for VA 
to obtain his record from the Frank Tejeda Clinic and no 
subsequent request was made for these records.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Similarly, a review of the record shows that the veteran 
notified his January 2003 VA examiner that since his 
separation from military service he has worked in the plating 
shop for the Corpus Christi Army Depot as a civilian 
contractor.  Moreover, while the claim was in remand status 
he filed some medical records generated during this 
employment.  Accordingly, on remand, VA has a duty to attempt 
to obtain and associate with the claims file any outstanding 
medical records from this source.  Id.

As to the claims of entitlement to service connection for low 
back and right knee disabilities, the Board notes that the 
veteran's award of the Parachutist Badge confirms that he had 
at least satisfactorily completed the prescribed proficiency 
tests while assigned or attached to an airborne unit or the 
Airborne Department of the Infantry School or participated in 
at least one combat parachute jump.  

In view of the foregoing, to include the development ordered 
above, the Board finds that a remand is also required to 
obtain an addendum to the January 2003 VA orthopedic 
examination to clarify the relationship, if any, between the 
veteran's military service and his low back disability or 
right knee disorder, taking into account any additional 
evidence associated with the claims file pursuant to the 
above development as well as the fact that the veteran was 
award the Parachutist Badge.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006). 

Given the above development, on remand, the veteran should 
also be provided updated Veterans Claims Assistance Act of 
2000 (VCAA) notice in compliance with the United States Court 
of Appeals for Veterans Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which notice includes, 
among other things, notice of what evidence has been received 
and not received by VA as well as who has the duty to request 
evidence.  38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159.

Accordingly, the appeal is REMANDED to the Appeals Management 
Center (AMC) or RO for the following actions:

1.  The AMC/RO should contact the NPRC 
and the Texas Adjutant General's Office 
and verify all the veteran's dates of 
service with a reserve component, as well 
as obtain and associate with the claim's 
file all of his service medical records, 
reserve service medical records, and 
service personnel records, including a 
copy of his jump log.  

Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

2.  After obtaining any needed 
authorizations, the AMC/RO should obtain 
and associate with the claim's file all 
of the veteran's post-November 1999 
medical records that have not already 
been associated with the record from the 
Frank Tejeda Clinic and the Corpus 
Christi Army Depot.   

As to all Federal records, if they cannot 
be located or no such records exist, the 
veteran should be notified in writing and 
a memorandum of unavailability should be 
associated with the claim's file.  As to 
all other records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements to have 
the January 2003 orthopedic examiner 
answer the questions below, or if that 
examiner is not available, have another 
orthopedist provide the answers, or if 
deemed necessary, arrange with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination so that answers to the below 
questions may be obtained.  The claims 
folder is to be provided to the physician 
for review in conjunction with preparing 
the addendum or conducting the 
examination.  Thereafter, based on a 
review of the claims folder's and, if 
deemed necessary, the results of the 
examination, the physician is to provide 
answers to the following questions: 

a. As to the veteran's low back 
disorder, given the January 2003 
assessment, clarify whether or not 
the veteran has a current diagnosis 
of a low back disability. 

b. As to the veteran's right knee 
disorder, given the January 2003 
opinion that the current disorder 
existed prior to military service, 
the examiner should be asked to 
explain this opinion in light of the 
fact that at the time of the 
examination, the record contained no 
pre-service medical records and 
almost no service medical records.  
Upon consideration of the evidence, 
the physician is requested to 
provide an opinion as to whether it 
is clear and unmistakable (i.e., 
undebatable) that the veteran's 
right knee disorder existed prior to 
his entry onto active duty?

c. If it is concluded that it is not 
undebatable that the right knee 
disorder existed prior service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that any 
current right knee disorder is 
causally related to any incident of 
service, to include being warded the 
Parachutist Badge, which confirms 
that he had at least satisfactorily 
completed the prescribed proficiency 
tests while assigned or attached to 
an airborne unit or the Airborne 
Department of the Infantry School or 
participated in at least one combat 
parachute jump.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  


d. If it is concluded that it is 
undebatable that the right knee 
disorder existed prior service, 
given the additional evidentry 
development ordered above, the 
examiner should provide an opinion 
as whether it is undebatable that 
the right knee disorder was not 
aggravated by military service?

The clinician should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  

e.  As to the low back disorder, 
given the additional evidentry 
development ordered above, the 
examiner should provide an opinions 
as whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that any current low 
back disorder is causally related to 
any incident of service, taking into 
account the fact that he was awarded 
the Parachutist Badge, which 
confirms that he had at least 
satisfactorily completed the 
prescribed proficiency tests while 
assigned or attached to an airborne 
unit or the Airborne Department of 
the Infantry School or participated 
in at least one combat parachute 
jump?

In providing the above opinions, the 
physician should take into account the 
veteran's in-service and post-service 
work history, as well as the fact that 
current problems appear in the record 
approximately three years after his 
separation from active duty.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record since 
the last supplemental statement of the 
case (SSOC), the AMC/RO must readjudicate 
the veteran's claims.  If any of the 
claims remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

